861 F.2d 264Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George Allen McDOUGALD, Plaintiff-Appellant,v.Hubert STONE;  Austin George;  A. Cox;  K. Stone;  J.L.Brown;  Mrs. Hayes;  Ruby Britt;  Olen Hester,Defendants-Appellees.
No. 88-7602.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 29, 1988.Decided:  Oct. 7, 1988.

George Allen McDougald, appellant pro se.
William McBlief (Womble, Carlyle, Sandridge & Rice), for appellees H. Stone, George, Cox, K. Stone, Brown, Britt and Hester.
Joseph Carl Ward, Jr.  (Ward, Strickland & Kinlaw), for appellee Hayes.
Before WIDENER, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
George Allen McDougald appeals a district court order denying his motions for preliminary injunctive relief and appointment of counsel and granting the motion of one of the defendants for summary judgment.  The only portion of that order which is appealable at this time is the district court's denial of preliminary injunctive relief.  28 U.S.C. Sec. 1292(a)(1).  We find no abuse of discretion in the court's denial of injunctive relief and we therefore affirm that portion of the order.  In all other respects, we dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the order granting summary judgment in favor of one of several defendants and denying McDougald's motion for appointment of counsel is not a final order, it is not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor is the order appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the order is not appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).   See also Miller v. Simmons, 814 F.2d 962 (4th Cir.)  (order denying motion for appointment of counsel not appealable prior to final judgment), cert. denied, 56 U.S.L.W. 3267 (U.S. Oct. 13, 1987) (No. 86-7132).


4
Accordingly, we dismiss the appeal insofar as it challenges the district court's decision to deny McDougald's motion for appointment of counsel and to grant defendant Hayes' motion for summary judgment.  The denial of McDougald's motion for preliminary injunctive relief is affirmed.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


5
AFFIRMED IN PART, DISMISSED IN PART.